EXHIBIT 10.2
 
FORM OF RETENTION AWARD AGREEMENT
 
(2010 Retention Grants to Section 16 Officers and HR Director)1
 
This RETENTION AWARD AGREEMENT (this “Agreement”) is entered into as of August
23, 2010 by and between CenturyLink, Inc. (“CenturyLink”) and
___________________ (“Award Recipient”).
 
WHEREAS, pursuant to a merger agreement dated April 21, 2010 (the “Merger
Agreement”), CenturyLink has agreed to acquire Qwest Communications
International Inc. (the “Merger”);
 
WHEREAS, the Merger Agreement provides for the establishment by CenturyLink of a
retention program to grant added incentives to its key employees to remain
employed with CenturyLink through the completion of the Merger and during the
critical integration period thereafter;
 
WHEREAS, at its August 23, 2010 meeting, the Compensation Committee (the
“Committee”) of the Board of Directors of CenturyLink (the “Board”) approved
such a retention program, under which certain key employees of CenturyLink were
granted deferred cash, equity incentives, or a combination of both, with vesting
of such awards dependent upon the closing of the Merger (the “Retention
Program”);
 
WHEREAS, CenturyLink maintains the Amended and Restated 2005 Management
Incentive Compensation Plan (the “Plan”) under which the Committee, or a duly
authorized subcommittee thereof may, directly or indirectly, among other things,
grant restricted shares of CenturyLink’s common stock, $1.00 par value per share
(the “Common Stock”), to key employees of CenturyLink or its subsidiaries
(collectively, the “Company”), subject to such terms, conditions, or
restrictions as it may deem appropriate; and
 
WHEREAS, pursuant to the Retention Program and the Plan, the Committee has
awarded to the Award Recipient a deferred cash award and restricted shares of
Common Stock on the terms and conditions specified below;
 
NOW, THEREFORE, the parties agree as follows:
 
1.
DEFERRED CASH AWARD
 
1.1           Subject to the terms and conditions of this Agreement, CenturyLink
hereby grants a cash award to the Award Recipient of a total of
$________________ (the “Cash Award”).  One-half of the Cash Award shall vest on
the date of the closing of the Merger (the “Closing Date”) and the remainder
shall vest on the first anniversary of the Closing Date, provided in each case
that the Award Recipient remains employed with the Company on such date.
 
1.2           Notwithstanding Section 1.1. above, if the Company terminates the
Award Recipient’s employment without Cause prior to the vesting or forfeiture of
any portion of the Cash Award under the terms and conditions of this Agreement,
all unvested portions of the Cash Award shall vest in full on the date of such
termination.  For purposes of this Agreement, “Cause” shall mean (a) conviction
of a felony; (b) habitual intoxication during working hours; (c) habitual abuse
of or addiction to a controlled dangerous substance; or (d) the willful and
continued failure of the Award Recipient to perform substantially the Award
Recipient’s duties with the Company (other than any such failure resulting from
incapacity due to physical or mental illness) for a period of 10 days after a
written demand for substantial performance is delivered to the Award Recipient
by the Board.
 
1.3           Notwithstanding any other provision of this Agreement, if the
Merger is not consummated under the terms of the Merger Agreement (including any
permissible extensions thereof), the entirety of the Cash Award shall be
forfeited.
 
1.4           The Cash Award is intended to be exempt from Section 409A (as such
term is defined in the Plan) as a short-term deferral.  Once vested, payment of
that portion of the Cash Award shall be made as soon as administratively
practicable, but in no event later than 30 days following the applicable vesting
date.
 
 



--------------------------------------------------------------------------------

 
1 The retention award agreements differed for (i) Glen F. Post, III, who
received no Cash Award, and (ii) William E. Cheek, who received his grant of
Restricted Stock under the Amended and Restated CenturyLink Legacy Embarq 2008
Equity Incentive Plan.
 

--------------------------------------------------------------------------------

 
 
 
 
2.
AWARD OF SHARES
 
2.1           Upon the terms and conditions of the Plan and this Agreement,
CenturyLink as of the date of this Agreement (the “Grant Date”) hereby awards to
the Award Recipient a total of ________ restricted shares of Common Stock (the
“Restricted Stock”) that vest, subject to Sections 3, 4, and 5 hereof, in
installments as follows:
 
Scheduled Vesting Date
Number of Shares
first anniversary of the Closing Date
 
second anniversary of the Closing Date
 
third anniversary of the Closing Date
     



 
2.2           Notwithstanding any other provision of this Agreement, if the
Merger is not consummated under the terms of the Merger Agreement (including any
permissible extensions thereof), all shares of the Restricted Stock shall be
forfeited.
 
 
3.
AWARD RESTRICTIONS ON
RESTRICTED STOCK
 
3.1           In addition to the conditions and restrictions provided in the
Plan, neither the shares of Restricted Stock nor the right to vote the
Restricted Stock, to receive dividends thereon or to enjoy any other rights or
interests thereunder or hereunder may be sold, assigned, donated, transferred,
exchanged, pledged, hypothecated, or otherwise encumbered prior to
vesting.  Subject to the restrictions on transfer provided in this Section 3.1,
the Award Recipient shall be entitled to all rights of a shareholder of
CenturyLink with respect to the Restricted Stock, including the right to vote
the shares and the right to receive all dividends and other distributions
declared thereon.
 
3.2           If the shares of Restricted Stock have not already vested or been
forfeited under the terms of this Agreement or the Plan, all of the shares of
Restricted Stock shall vest and all restrictions set forth in Section 3.1 shall
lapse on the earlier of:
 
(a)           the date on which the employment of the Award Recipient terminates
as a result of (i) death or (ii) disability within the meaning of Section
22(e)(3) of the Internal Revenue Code;
 
(b)           the date on which the Award Recipient retires (i) on or after
attaining the age of 65 or (ii) on or after attaining the age of 55 with at
least ten years of prior service with the Company, but in either case, only if
such vesting and lapsing of restrictions is specifically approved by the
Committee in its discretion;
 
(c)           the date the Company terminates the Award Recipient’s employment
without Cause, as such term is defined in Section 1.2; or
 
(d)           unless the Committee otherwise determines in its sole discretion,
the occurrence of a Change of Control of CenturyLink, as described in the Plan.
 
Notwithstanding the foregoing, any use of discretion by the Committee under
Section 3.2(d) must be uniform with respect to the Award Recipient and all other
similarly-situated key employees who received a comparable grant of Restricted
Stock on the Grant Date.
 
 
4.
TERMINATION OF EMPLOYMENT
 
All unvested Restricted Stock shall automatically terminate and be forfeited if
the employment of the Award Recipient terminates for any reason, unless and to
the extent otherwise provided in Section 3.
 
 
5.
FORFEITURE OF AWARD
 
5.1           If, at any time during the Award Recipient’s employment by the
Company or within 18 months after termination of employment, the Award Recipient
engages in any activity in competition with any activity of the Company, or
inimical, contrary or harmful to the interests of the Company, including but not
limited to: (a) conduct relating to the Award Recipient’s employment for which
either criminal or civil penalties against the Award Recipient may be sought,
(b) conduct or activity that results in termination of the Award Recipient’s
employment for Cause, (c) violation of the Company’s policies, including,
without limitation, the Company’s insider trading, ethics and compliance
policies and programs, (d) participating in the public reporting of any
financial or operating result that was impacted by the participant’s knowing or
intentional fraudulent or illegal conduct; (e) accepting employment with,
acquiring a 5% or more equity or participation interest in, serving as a
consultant, advisor, director or agent of, directly or indirectly soliciting or
recruiting any employee of the Company who was employed at any time during the
Award Recipient’s tenure with the Company, or otherwise assisting in any other
capacity or manner any company or enterprise that is directly or indirectly in
competition with or acting against the interests of the Company or any of its
lines of business (a “competitor”), except for (A) any isolated, sporadic
accommodation or assistance provided to a competitor, at its request, by the
Award Recipient during the Award Recipient’s tenure with the Company, but only
if provided in the good faith and reasonable belief that such action would
benefit the Company by promoting good business relations with the competitor and
would not harm the Company’s interests in any substantial manner or (B) any
other service or assistance that is provided at the request or with the written
permission of the Company, (f) disclosing or misusing any confidential
information or material concerning the Company, (g) engaging in, promoting,
assisting or otherwise participating in a hostile takeover attempt of the
Company or any other transaction or proxy contest that could reasonably be
expected to result in a Change of Control (as defined in the Plan) not approved
by the CenturyLink Board of Directors or (h) making any statement or disclosing
any information to any customers, suppliers, lessors, lessees, licensors,
licensees, regulators, employees or others with whom the Company engages in
business that is defamatory or derogatory with respect to the business,
operations, technology, management, or other employees of the Company, or taking
any other action that could reasonably be expected to injure the Company in its
business relationships with any of the foregoing parties or result in any other
detrimental effect on the Company, then the Cash Award and the shares of
Restricted Stock granted hereunder shall automatically terminate and be
forfeited effective on the date on which the Award Recipient engages in such
activity and (i) the entire Cash Award and all shares of Common Stock acquired
by the Award Recipient pursuant to this Agreement (or other securities into
which such shares have been converted or exchanged) shall be returned to the
Company or, if no longer held by the Award Recipient, the Award Recipient shall
pay to the Company, without interest, all cash, securities or other assets
received by the Award Recipient, whether upon the sale or transfer of such stock
or securities or otherwise, and (ii) any unvested portion of the Cash Award and
all unvested shares of Restricted Stock shall be forfeited.
 
5.2           If the Award Recipient owes any amount to the Company under
Section 5.1 above, the Award Recipient acknowledges that the Company may, to the
fullest extent permitted by applicable law, deduct such amount from any amounts
the Company owes the Award Recipient from time to time for any reason (including
without limitation amounts owed to the Award Recipient as salary, wages,
reimbursements or other compensation, fringe benefits, retirement benefits or
vacation pay).  Whether or not the Company elects to make any such set-off in
whole or in part, if the Company does not recover by means of set-off the full
amount the Award Recipient owes it, the Award Recipient hereby agrees to pay
immediately the unpaid balance to the Company.
 
5.3           The Award Recipient may be released from the Award Recipient’s
obligations under Sections 5.1 and 5.2 above only if the Committee determines in
its sole discretion that such action is in the best interests of the Company.
 
6.
STOCK CERTIFICATES
 
No stock certificates evidencing the Restricted Stock shall be issued by
CenturyLink until the lapse of restrictions under the terms hereof.  Instead,
ownership of the Restricted Stock shall be evidenced by a book entry with the
applicable restrictions reflected.  Upon the lapse of restrictions on shares of
Restricted Stock, CenturyLink shall issue the vested shares of Restricted Stock
(either through book entry issuances or delivery of a stock certificate) in the
name of the Award Recipient or his or her nominee, subject to the other terms
and conditions hereof, including those governing any withholdings of shares
under Section 7 below.  Upon receipt of any such vested shares, the Award
Recipient is free to hold or dispose of such shares, subject to (i) applicable
securities laws, (ii) CenturyLink’s insider trading policy, and (iii)
CenturyLink’s stock ownership guidelines then in effect.
 
7.
WITHHOLDING TAXES
 
7.1           At the time that all or any portion of the Cash Award vests,
CenturyLink shall withhold from the amount payable to the Award Recipient the
amount of income tax withholding required by law.
 
7.2           At the time that all or a portion of the Restricted Stock vests,
the Award Recipient must deliver to CenturyLink the amount of income tax
withholding required by law.  Unless otherwise directed in writing by
CenturyLink, the Award Recipient hereby agrees to fully satisfy the tax
withholding obligation relating to the vesting of Restricted Stock by requesting
CenturyLink to withhold from the shares the Award Recipient otherwise would
receive hereunder shares of Common Stock having a value equal to the minimum
amount required to be withheld (as determined under the Plan); provided,
however, that to prevent the issuance of fractional shares and the
under-withholding of taxes, the Award Recipient agrees that the number of shares
withheld shall be rounded up to the next whole number of shares.
 
8.
ADDITIONAL CONDITIONS
 
Anything in this Agreement to the contrary notwithstanding, if, at any time
prior to the vesting of the Restricted Stock in accordance with Section 2 or 3
hereof, CenturyLink further determines, in its sole discretion, that the
listing, registration or qualification (or any updating of any such document) of
the shares of Common Stock issuable pursuant hereto is necessary on any
securities exchange or under any federal or state securities or blue sky law, or
that the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of shares of
Common Stock pursuant thereto, or the removal of any restrictions imposed on
such shares, such shares of Common Stock shall not be issued, in whole or in
part, or the restrictions thereon removed, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to CenturyLink.  CenturyLink agrees to use
commercially reasonable efforts to issue all shares of Common Stock issuable
hereunder on the terms provided herein.
 
9.
NO CONTRACT OF EMPLOYMENT INTENDED
 
Nothing in this Agreement shall confer upon the Award Recipient any right to
continue in the employment of the Company, or to interfere in any way with the
right of the Company to terminate the Award Recipient’s employment relationship
with the Company at any time.
 
10.
BINDING EFFECT
 
Upon being duly executed and delivered by CenturyLink and the Award Recipient,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, legal
representatives and successors.  Without limiting the generality of the
foregoing, whenever the term “Award Recipient” is used in any provision of this
Agreement under circumstances where the provision appropriately applies to the
heirs, executors, administrators or legal representatives to whom this award may
be transferred by will or by the laws of descent and distribution, the term
“Award Recipient” shall be deemed to include such person or persons.
 
11.
INCONSISTENT PROVISIONS
 
The shares of Restricted Stock granted hereby are subject to the terms,
conditions, restrictions and other provisions of the Plan as fully as if all
such provisions were set forth in their entirety in this Agreement.  If any
provision of this Agreement conflicts with a provision of the Plan, the Plan
provision shall control, except with regard to this Agreement’s grant of
discretionary authority to the Committee under Section 3.2(d).  The Award
Recipient acknowledges receipt from CenturyLink of a copy of the Plan and a
prospectus summarizing the Plan and further acknowledges that the Award
Recipient was advised to review such materials prior to entering into this
Agreement.  The Award Recipient waives the right to claim that the provisions of
the Plan are not binding upon the Award Recipient and the Award Recipient’s
heirs, executors, administrators, legal representatives and successors.
 
12.
ATTORNEYS’ FEES AND EXPENSES
 
Should any party hereto retain counsel for the purpose of enforcing, or
preventing the breach of, any provision hereof, including, but not limited to,
the institution of any action or proceeding in court to enforce any provision
hereof, to enjoin a breach of any provision of this Agreement, to obtain
specific performance of any provision of this Agreement, to obtain monetary or
liquidated damages for failure to perform any provision of this Agreement, or
for a declaration of such parties’ rights or obligations hereunder, or for any
other judicial remedy, then the prevailing party shall be entitled to be
reimbursed by the losing party for all costs and expenses incurred thereby,
including, but not limited to, attorneys’ fees (including costs of appeal).
 
13.
GOVERNING LAW
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Louisiana.
 
14.
SEVERABILITY
 
If any term or provision of this Agreement, or the application thereof to any
person or circumstance, shall at any time or to any extent be invalid, illegal
or unenforceable in any respect as written, the Award Recipient and CenturyLink
intend for any court construing this Agreement to modify or limit such provision
so as to render it valid and enforceable to the fullest extent allowed by
law.  Any such provision that is not susceptible of such reformation shall be
ignored so as to not affect any other term or provision hereof, and the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid,
illegal or unenforceable, shall not be affected thereby and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.
 
15.
ENTIRE AGREEMENT; MODIFICATION
 
The Plan and this Agreement contain the entire agreement between the parties
with respect to the subject matter contained herein.  This Agreement may not,
without the Award Recipient’s consent, be amended or modified so as to
materially adversely affect the Award Recipient’s rights under this Agreement,
except (i) as provided in the Plan, as it may be amended from time to time in
the manner provided therein, or (ii) by a written document signed by each of the
parties hereto.  Any oral or written agreements, representations, warranties,
written inducements, or other communications with respect to the subject matter
contained herein made prior to the execution of the Agreement shall be void and
ineffective for all purposes.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the day and year first above written.
 
[Signature Blocks Intentionally Omitted]